 

Colfax Corporation 8-K [cfx-8k_052020.htm]

 

Exhibit 10.9

 

 

 

Colfax Corporation

image [ex109001.jpg] 

2020 Omnibus Incentive Plan

 

 



Form of Outside Director Restricted Stock Unit Agreement



 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee. The terms and conditions of the grant
are set forth in this cover sheet to the Outside Director Restricted Stock Unit
Agreement, in the attached Outside Director Restricted Stock Unit Agreement
(together with the cover sheet, the “Agreement”) and in the Colfax Corporation
2020 Omnibus Incentive Plan (the “Plan”).

 

Grant Date:

Grant Date

 



Name of Grantee:

Participant Name

 



Number of Stock Units Covered by Award:

Number of Awards Granted

 



Vesting Schedule:

Vesting Schedule (Dates & Quantities)

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan. You
acknowledge that (a) you have received a copy of the Plan and this Agreement and
have read and understand the terms and conditions of the Plan and this
Agreement, (b) the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants, (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company, (d) your participation is voluntary, (e) the Award is not part
of normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and the Award is an extraordinary item which is
outside the scope of your employment agreement, if any, (f) in the event that
you are an employee of an Affiliate of the Company, the Award will not be
interpreted to form an employment agreement or relationship with the Company;
and furthermore, the Award will not be interpreted to form an employment
agreement with the Affiliate that is your employer, (g) no claim or entitlement
to compensation or damages arises from forfeiture or termination of the Award
and you irrevocably release the Company and its Affiliates from any such claim
that may arise, and (h) in the event of involuntary termination of your
employment, your right to receive the Award, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment, your right
to vest in the Award after termination of employment, if any, will be measured
by the date of termination of your active employment and will not be extended by
any notice period mandated under local law.  You agree that the Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan and have the meaning set forth in the Plan.

 

This is not a stock certificate or a negotiable instrument.

 

 

OUTSIDE DIRECTOR RSU

P a g e 1 | 4

 

 

 
 

 

 

 

Colfax Corporation

image [ex109001.jpg] 

2020 Omnibus Incentive Plan

 

 

Form of Outside Director Restricted Stock Unit Agreement

 

Stock Units

This grant is an Award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).

Vesting

Other than as set forth below, your Stock Units shall vest according to the
schedule set forth on the cover sheet, provided that you remain in Service on
the relevant Vesting Dates. If your Service terminates for any reason other than
death or Disability, you will forfeit any Stock Units in which you have not yet
become vested.

Death

If your Service terminates because of your death, your Stock Units will
immediately become 100% vested.

Disability

If your Service terminates because of your Disability, your Stock Units will
immediately become 100% vested.

Delivery of Stock Pursuant to Units

Delivery of the shares of Stock represented by your vested Stock Units shall be
made, on the basis of one share of Stock per each vested Stock Unit, as soon as
practicable upon vesting and in any event not later than March 15th after the
end of the calendar year in which they vest.

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.

Change in Control/Business Combination

Notwithstanding any provision of this Agreement to the contrary, if a Change in
Control occurs after the Grant Date and prior to the last vesting date, your
Stock Units will immediately become 100% vested and the shares of Stock subject
to them shall be delivered immediately prior to the Change in Control.

 

Notwithstanding the above provision and except as set forth immediately below,
in connection with a Business Combination the result of which is that the
Company’s shares of Stock are exchanged for or become exchangeable for
securities of another entity, cash or a combination of both, if the entity
resulting from such Business Combination does not assume these Stock Units and
the Company’s obligations under this Agreement or replace these Stock Units with
a substantially equivalent security of the entity resulting from such Business
Combination, then the Stock Units evidenced by this Agreement will become 100%
vested as of the day immediately prior to the date of such Business Combination
and be payable in the form of shares of Stock, cash or a combination of both, as
determined by the Committee.

Transfer of Stock Units

This Award and your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may this Award or
the Stock Units be made subject to execution, attachment or similar process.

Retention Rights

This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the shares relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a cash payment for each Stock Unit that
you hold as of the record date for such dividend equal to the per share dividend
paid on the Stock.

Adjustments

The Stock Units and the shares of Stock subject to the Stock Units may be
adjusted or terminated in any manner contemplated by Section 17 of the Plan.

 

 

 

OUTSIDE DIRECTOR RSU

P a g e 2 | 4

 



 

 

 

 

Colfax Corporation

image [ex109001.jpg] 

2020 Omnibus Incentive Plan

 

 

Form of Outside Director Restricted Stock Unit Agreement

 

Amendment

The Committee has the right to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided that no such amendment shall
adversely affect your material rights under this Agreement without your consent.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award of Stock Units. Any prior
agreements, commitments or negotiations concerning this Award are superseded.

Data Privacy

In order to administer the Plan, the Company and its Affiliates may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as your name, telephone
number, home address and business addresses and other contact information, date
of birth, social insurance number or other identification number, nationality,
job title, any common stock or directorships held in the Company, details of the
Award or any other entitlement to cash awarded, payroll information (including
salary) and any other information that might be deemed appropriate by the
Company and the Committee to facilitate the implementation, administration and
management of the Plan and the Award (the “Data”).

 

By accepting this Award, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Data by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Award and
the Plan. You also give explicit consent to the Company and its Affiliates to
transfer any such Data inside and outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company, the Committee and other
persons who are designated by the Company to administer, implement and manage
the Award and the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the recipients of the Data
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Award and the Plan. You understand that the Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Award and the Plan. You understand that you may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Award. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

Consent to Electronic Delivery

The Company may choose to deliver certain materials relating to the Plan in
electronic form. By accepting this grant, you agree that the Company may deliver
all communications regarding the Plan and this award (including, but not limited
to, the Plan prospectus and the Company’s annual report) to you in an electronic
format or through an online or electronic system established by the Company or a
third party designated by the Company. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to receive, the
Company would be pleased to provide copies. Please contact Corporate Human
Resources to request paper copies of these documents.

 

 

 

OUTSIDE DIRECTOR RSU

P a g e 3 | 4

 

 

 
 

 

 

 

Colfax Corporation

image [ex109001.jpg] 

2020 Omnibus Incentive Plan

 

 

Form of Outside Director Restricted Stock Unit Agreement

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.

 

 

OUTSIDE DIRECTOR RSU

P a g e 4 | 4

 

 

 